FILfcU
                                                                                          COURT OF APPEALS
    AUG 0 3 2015                                                                       SECOND DISTRICT OF TEXAS
   COURT OF APPEALS                                                                         AUG -^ 3 2015
SECOND DISTRICT OF TEXAS                    COURT      OF    APPEALS
  DEBRASPISAK, CLERK                  Second District of Texas                         DEBRA SPiSAK, CLERK
    JEFFERY         LEE    MANNS                        §      Court of Aooeals Number
                                                        §      02-15-00247-CR
    V   .
                                                        §      Trial Court Case Number
    THE       STATE   OF    TEXAS                       §      1213452D


                                          RESPONCE     TO    THE   COURT


    TO       THE   HONORABLE       SAID   COURT:


            Comes Now Jeffery Lee Manns,Petitioner in the above number and

    style Appeal would like to show the court the following:


                                                        I.



            This Court holds the Jurisdiction to hold this appeal in this

    numbered appeal.

            The 30 day period to file this appeal did not start until June

    9,2015.         This is    the date      in which the Petitioner              found out his

    motion for DNA Testing was denid.


                                                       II.


                               TIME       LINE   FOR   MOTION      AND   APPEAL



    11-24-14 Filed Motion                 for DNA Testing
    12-15-14 Letter to the Clerk requesting the status of the Motion
    1-12-15 Letter to the clerk requesting the status of the Motion
    2-9-15 Letter to the clerk requesting the status of the Motion
    3-10-15 State files there responce
    3-24-15 Petitioner files his objection to State's responce
    6-9-15 Recieved letter from Sharen Wilson Office with a copy
                   of the fact findings and and the Judges ruling.
    6-30-15 Notice of Appeal was filed within the 30 day limit
                   with both the Second District Court of Appeal and
                    the 396th District Court of Tarrant County.
                   Appointment of Counsel was granted by the Tarrant County
                   District Court for this appeal July 2015.
    7-28-15 Recieved letter from Appeals Court requesting this responce

                                                       1 .
                                SUMMARY




  The Petitioner had no way of knowing that his Motion for DNA

Testing was denid.   All he has is the responce from the county

court and the District Attoney Office and he used the rules of

court for the 30 day rule. This Honorable Court hold the juris

diction in this appeal. If the Court would take notice ExhibitrV /

is a letter from the Criminal District Attorney's office it is

dated JUNE 4/2015 The Petitioner recieved legal mail JUNE 9,2015/

Exhibit   '--> . Petitioner's 30 days would not   be up until July 9/2015/

he filed his Notice of Appeal on JUNE 30/2015 well within his 30

day limit.

                                   PRAYER


  WHEREFORE PREMISE CONSIDERED,the Petitioner prays this Honorable

Court grant him his appeal for consideration by this court/it is

so prayed.

                                               Respectfully Submitted/


                                             kJeffery Lee Manns #1751637

                          INMATE   DECLARATION

  I certify that the forgoing is true and correct to the best
of my ability. Executed on this day SO /the month J (S/ y        /2015.



                                            Jeffery Lee Manns




                                     2.
                                       ..v&2H^X




                                 SHAKEN WILSON
                             Criminal District Attorney
                                      Tarrant County


                                      June 4, 2015



Mr. Jeffery Lee Manns
TDCJ-ID#: 1751637
Ellis Unit
1697FM980..
Huntsville, Texas 77343

               RE:     Manns, Jeffery Lee- Case No.: 1213452D

Dear Sir,

       Enclosed, please find a copy ofthe signed Finding and Order in the above
referenced case.




                                                            Sincerely,



                                                            Frieda MCMiinn
                                                            Post-Conviction
                                                            Litigation Specialist



Enclosures


                                                                                    &
                                                                                    -k




              401 West Belknap    •   Fort Worth, Texas 76196   •   817.884.1400
                                                   £ 4-
                                                          G
                                                                                        -/*.                         
SHAREN WILSON                                                                                   ^
                                                                              ^.S'g'iK'"
Criminal District Attorney
     Tarrant County                                                                 '!, ,?- • $00.416
      401 West Belknap                                                                        rsM
                                                                                     M-'L£P FROIN   y[pCODS 76*"S?
   Fort Worth,Texas 76196
                                          p\o-M-;
                             :Nl^^ffeTr01J^1M[a
                                            IMafins!
                             jEUisgn^^^^
                                EMA-S3B 7-7343
                                                              I•i..h»ii••iii»mi-»iih,^^                                          S4DHSH-HGUSTOtfl "TiS??3"^..~.,.
                                                                     ;T>>4 ."1   K




   RECEIVED
     AUG 0 3 2015
   COURT OF Ari-; Ai-S
SECOND DISTRICT OF TEXAS
  DEBRASPISAK, CLERK




                           .'&i3BCi2i 1       llliii"'i'l|ji|l»H|lillM'Jill»Jli»||«|«iJHi|»»j|.|i»»i|i